Citation Nr: 1116202	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-39 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to disability rating greater than 70 percent from October 20, 2004, to April 1, 2008, for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1963 to August 1963 and from January 1964 and October 1965.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Buffalo, New York Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD rated 30 percent, effective October 20, 2004.  An interim November 2006 rating decision increased the rating to 50 percent with the same effective date.  A February 2009 statement of the case informed the Veteran of the increased the rating to 70 percent, effective April 1, 2008.  In a February 2009 statement, the Veteran expressed satisfaction with the 70 percent rating; as such, the matter of a higher rating is no longer on appeal.  However, in that same statement, the Veteran disagreed with timing of the 70 percent rating as he stated that such rating should be in effect from October 20, 2004 (with the exclusion of the temporary total rating that was in effect from January 28, 2008, to April 1, 2008).     

In October 2010, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.   At the hearing, the Veteran agreed with the issue as stated on the title page of this decision.  Hearing transcript, page 2.     

The appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  The VCAA applies to the instant claim.  While the notice provisions of the VCAA appear to be satisfied the Board is of the opinion that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claim.  See 38 C.F.R. § 3.159.   

A July 2009 RO memorandum notes that the Veteran was in receipt of Social Security Administration (SSA) disability benefits with a disability onset date of April 12, 1992.  It was noted that the Veteran's SSA disability diagnostic codes should be requested.  A July 2009 VA printout confirms the Veteran received payments from SSA.  A September 2009 fax to SSA requested the Veteran's diagnostic codes with handwritten notations of "Primary: None" and "Secondary: None."  The evidence of record does not contain any SSA records and there is no indication such were sought.  There is no indication in the record of what disabilities may have qualified the Veteran for SSA benefits and PTSD cannot be excluded (rendering such records non-pertinent).  Accordingly, records and examinations considered in the SSA determination may contain pertinent information, and must be secured.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).  Even if the records held by SSA are stale and there is ample recent evidence as to the present disability status of the claimant, the SSA records remain relevant for the purposes of VA's duty to assist in order to accurately rate a Veteran's disability in light of his or her entire medical history.  See Murincsak, 2 Vet. App. at 371-72; see also 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42. 
 
VA has a duty to make reasonable efforts to assist claimants in obtaining relevant evidence that the claimant has sufficiently identified.  38 U.S.C.A. § 5103A(b)(c); 38 C.F.R. § 3.159(c).  Whenever VA attempts to obtain records from a Federal department or agency, the efforts shall continue until the record are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain the records would be futile.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

A June 2009 VA outpatient treatment record notes that the Veteran was accepted into Vocational Rehabilitation (Voc. Rehab.) and was seeking an internship in the field of theatre.  There are no VA Voc. Rehab. records associated with the claims file and the Board does not have a Voc. Rehab. Folder for the Veteran.  Especially in light of the fact that the rating criteria for PTSD contemplate the Veteran's degree of occupational impairment, such folder and associated records are pertinent evidence and must be sought.  Notably, the Veteran was granted a total rating based on individual unemployability (TDIU) in November 2009, effective April 1, 2008.    

As the matter is being remanded, contemporaneous VA treatment records should also be secured.  
In a claim for an increased rating, "staged" ratings may be warranted if the claim involves the initial rating assigned with a grant of service connection.  See Fenderson v. West, 12 Vet. App. 119 (1999).  

Accordingly, the case is REMANDED for the following:

1. The RO/AMC should secure for the record copies of complete clinical records of all VA treatment the Veteran has received for PTSD from March 2010 to the present.  

2. The RO/AMC should verify whether the Veteran is receiving Voc. Rehab. and secure any associated folder.  

3. The RO/AMC should obtain from the SSA a copy of any decision, either granting or denying a claim by the Veteran for Social Security benefits, as well as copies of any and all medical records or examinations underlying such determination.  Associate all obtained records with the claims file.  If the records are not obtainable, associate documentation, including negative replies, of VA's efforts to obtain the records and provide the Veteran with notice compliant with 38 C.F.R. § 3.159(e).

4. The RO/AMC should then re-adjudicate the claim.  If it remains denied, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


